United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1894
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Beth Galloway

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                          Submitted: November 15, 2018
                             Filed: February 26, 2019
                                  ____________

Before BENTON, BEAM, and ERICKSON, Circuit Judges.
                           ____________

BEAM, Circuit Judge.

       A jury convicted Beth Galloway of mail fraud in violation of 18 U.S.C. § 1341;
use of fire and aid and abet the use of fire to commit a felony (here, mail fraud) in
violation of 18 U.S.C. §§ 2 and 844(h); and conspiracy to commit money laundering
in violation of 18 U.S.C. §§ 1956(h) and 1956(a)(1)(B)(i). Following the verdict,
Galloway filed motions for new trial and/or judgment of acquittal that the district
court1 denied. Galloway appeals, challenging the sufficiency of the evidence on all
counts. For the reasons stated herein, we affirm.

I.    BACKGROUND

       "We recite the facts in the light most favorable to the jury's verdict." United
States v. Daniel, 887 F.3d 350, 353 (8th Cir. 2018) (quoting United States v. Payne-
Owens, 845 F.3d 868, 870 n.2 (8th Cir. 2017)).

       James Plower's house in Martelle, Iowa, burned down on July 25, 2013. At the
time, the house was empty because Plower had moved in with his then-girlfriend,
Galloway, who lived in Olin, Iowa. The fire department determined the fire started
in the back room of the basement near a light fixture. After the fire, authorities
received a tip from an arson hotline and an investigation ensued, resulting in the
instant charges against Galloway.

        At trial, Plower testified as a cooperating witness for the government after
pleading guilty to mail fraud and use of fire to commit a felony for setting the fire that
consumed his home. He testified about his romantic relationship with Galloway and
explained his financial situation just prior to the fire, including that he was living
paycheck to paycheck. He explained that the situation worsened when Galloway lost
her job and that the couple discussed ways to get money, which included legitimate
ideas like redoing the house to sell, as well as the questionable idea to set the house
on fire. Plower said that the two talked about ways to accomplish the fire. He also
testified that Galloway knew about fire investigations because she had been a member
of the Onslow fire department.



      1
        The Honorable Leondard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                           -2-
        The jury heard testimony from Plower and others regarding multiple attempts
to set fire to the house prior to Plower's successful attempt on July 25, 2013. Plower
testified that two weeks prior, Galloway left their house in the middle of the night,
told Plower she was "going to the Martelle house," and when she returned she told
him that "she couldn't get the house going." She told Plower she had tried to start the
fire near the wall in the bathroom. Plower described another attempt a few days after
that where he went to the house and attempted to light the hunting room ceiling in the
basement with a propane torch. He started a small fire and went home to wait with
Galloway for a radio alert, but none came because the fire apparently extinguished
itself. It was Plower's next attempt, on July 25, that was successful. This time he set
fire to the same spot in the basement, went home, and he and Galloway heard the fire
report over the radio. The two went to the Martelle house at that time.

        Both of Galloway's sons, Isaac and Geffrey, testified. Isaac was equivocal on
the stand when asked if he and his mother had attempted to start the house on fire and
so a portion of his grand jury testimony was read to the jury. In that testimony, Isaac
described a night where his mother drove him to the house in the middle of the night
and he entered and tried to set a fire near the basement stairwell but that it didn't
work. He said his mom "probably" knew he was going in with a lighter, she asked
"did you get it?", when he got back in the car, to which he responded "yeah, I think
it's going." Isaac said that Galloway stated "Jim [Plower] didn't need to know that I
attempted to start the fire." A few days later Isaac said that he and his mom went
back to make a second attempt, this time trying in a different location, with his mom
asking if he was successful when he came out, and he was not. Galloway's son
Geffrey also testified, stating that at one point after the fire Galloway advised him that
Plower had started the house fire and that Galloway gave him instructions about what
to do about his care and his siblings' care if she and Plower were arrested.

      Plower testified about filing the insurance claim and authenticated documents
in court showing payments that were made. He received checks from Nationwide

                                           -3-
through the mail and deposited them at the bank and paid off the mortgage on the
house. Plower explained that he and Galloway used the rest of the insurance
proceeds to pay their living expenses, that Galloway additionally gave a portion of
the proceeds to her father and that she also used some of the money herself to pay
legal fees related to a child custody case. Ultimately investigators caught up with
Plower and he admitted his criminal activity without implicating Galloway. He did,
however, tell Galloway that he would have to take out some money before they froze
his bank accounts and the two devised a plan to give the cash to a friend, Jean
McPherson, for safekeeping. McPherson confirmed that Galloway and Plower jointly
approached her and asked her to hold onto some cash for them. She testified that
Plower and Galloway told her that Plower was under investigation and that their
assets were being frozen so they needed cash to live on. McPherson agreed and
believed it was Galloway who handed her the money. Galloway and Plower
occasionally came to get money from McPherson.

       An investigator with the Iowa State Fire Marshal's Office testified about his
investigation of this matter. In addition to the primary origin in the basement, the
investigator identified areas of secondary origin and a third origin point, both of
which correlate with areas where Plower testified that Galloway attempted to start the
fire, as well as the location of one of her son's unsuccessful attempts near the
stairwell.

      Following deliberation, the jury convicted Galloway on all counts.

II.   DISCUSSION

      A.     Standard of Review

      This court reviews the denial of a motion for judgment of acquittal de novo,
"evaluating the evidence in the light most favorable to the verdict and drawing all

                                         -4-
reasonable inferences in its favor." United States v. Almeida-Olivas, 865 F.3d 1060,
1062 (8th Cir. 2017). The court's denial of Galloway's motion for new trial is
reviewed for an abuse of discretion. United States v. Blakeney, 876 F.3d 1126, 1134
(8th Cir. 2017).

      B.     Sufficiency Arguments

       On appeal, Galloway argues as to each count that there was no evidence that
she knew that Plower's Martelle house was insured, that Plower intended to make any
fraudulent insurance claims to the insurance company, or that Galloway herself
participated in making any false insurance claim. She argues that Plower was the
named insured, that the insurance check was mailed to a P.O. box that she did not
have access to, and that any attempts to burn the house that she coordinated were not
connected in any way to making an insurance claim. She additionally argues as to
count three particularly that there was no evidence that she participated in (or agreed
to participate in) the financial transaction at issue, which involved the withdrawal of
$10,000 from Wells Fargo by Plower. She reiterates that the evidence regarding the
couple's placement of the $10,000 with McPherson does not fall within the definition
of "financial transaction" and nothing connects her to the bank withdrawal. Without
the evidence she highlights as missing, Galloway claims the government failed to
prove the elements of the charges she faced and the district court should have granted
her motion for judgment of acquittal or, alternatively, her new trial motion.

       Addressing Galloway's evidentiary arguments, the district court acknowledged
that the evidence in this matter was largely circumstantial and that much of the
evidence came from co-conspirator testimony. The district court even recognized that
this case "is closer than some," but held that despite the manner in which this
evidence was presented, Galloway was not entitled to judgment of acquittal. We
agree.


                                         -5-
       "A jury is free to adopt any reasonable inference supported by the evidence and
we must view the facts and all reasonable inferences from those facts in a light most
favorable to the jury's verdict." United States v. Mack, 343 F.3d 929, 934 (8th Cir.
2003). Here, reasonable jurors could conclude that Galloway was part of a scheme
to set Plower's house on fire for the purpose of unlawfully obtaining insurance
proceeds. As the district court held, the evidence wholly supports the inferences
arising from Plower's and Galloway's poor financial situation, Galloway's own
independent efforts to destroy the house by fire, the couple's discussions regarding
a plan to fix the situation, her acquiescence in Plower's actions each time he returned
home from his own attempts to burn the house, her conversations with Plower after
the fire, as well as her conversations and dealings with McPherson. Too, it is wholly
reasonable to infer that Galloway's own efforts to burn the house demonstrated her
knowledge and desire to profit or benefit from insurance money and for no other
reason, such as simply trying to get rid of the house to save Plower time and money
in fixing it up, which inference she advocates on appeal. Plower testified that once
he received the money, "we" used the money for paying bills and general living, and
that both he and Galloway had paid bills in the past. Galloway's desire to avoid
detection also supports an inference that she knew she was participating in a nefarious
scheme and that it was something she did not want to get caught doing.

       Galloway's sufficiency arguments amount to claims that different inferences
should have been drawn from the evidence and she supplies various, legitimate facts
in support of that claim. For example, she points to Plower's testimony that he did not
discuss his efforts to set the house on fire with Galloway and that there is no
testimony connecting Galloway's efforts with son Isaac, to those of Plower. Galloway
points to the absence of direct evidence of her knowledge or any evidence of
particular steps in furtherance of a crime involving Plower's insurance policy. This
she claims to be the death knell of the proof necessary to establish that the fire was
set for the purpose of committing insurance fraud. But that is not the lens through
which we view this evidence. Adeptly choosing particular facts from the record and

                                         -6-
arguing that each, in isolation, does not support the larger inference made by the jury,
is not the appropriate standard we employ on appeal. "We cannot reject a jury's
conclusions merely because the jury may have chosen the arguably weaker of two
contradictory, albeit reasonable, inferences." Id.

       The district court painstakingly reviewed the record in light of the elements of
the offenses charged, along with the jury instructions provided, and found as to each
element and count, that reasonable jurors could conclude that Galloway was guilty.
We likewise find that the inferences the jury gleaned from the evidence presented
were sufficiently strong to support the guilty verdicts beyond a reasonable doubt.
United States v. Dale, 614 F.3d 942, 964 (8th Cir. 2010) (Arnold, J., concurring and
dissenting in part) (cautioning that unless the inference a jury chooses to draw is
sufficiently strong to support a guilty verdict beyond a reasonable doubt, a guilty
verdict based on that inference cannot stand).

      For the reasons stated herein, we affirm2.
                      ______________________________




      2
       For the reasons that support our affirmation of the district court's denial of
Galloway's motion for judgment of acquittal under a de novo standard of review, we
find the court did not abuse its discretion in denying her motion for new trial.

                                          -7-